DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coleman et al. (US 2008/0043490 A1) in view Winston et al. (US 5,303,322).
Regarding claim 1, Coleman et al. teach a bar collimator (see at least paragraph [0008]) comprising:
a light guide (10) configured guide light along a length of the light guide as guided light (see at least paragraph [0081));a light extraction feature (see 32 in at least figure 17) located on a side of the light guide (10; see at least figure 17) along the light guide length, the light extraction feature (32; see at least figure 17) being configured to scatter a portion of the guided light out of the light guide (10) as extracted light and to direct the extracted light toward an input of a backlight; and a collimation film (see 40 and 42 in at least figure 17; paragraphs [0083], [0085]). Coleman et al. is silent about a collimation film between the light guide and the backlight input, the collimation film being configured to collimate the extracted light as collimated light, wherein the collimated light has an extent corresponding to a length of the backlight input and is configured to serve as an illumination source of the backlight.
Winston et al. teach a multilayer luminaire device comprising a faceted layer (74) which provides a collimating effect for input light (78).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the bar collimator of Coleman et al. to include a collimation film between the light guide and the backlight input as taught by Winston et al. in order to prove a collimating effect for input light which provides brighter or more uniform output light (see col 16, lines 27-30 of Winston et al.).
Regarding claim 2, Coleman et al. modified by Winston et al. teach the bar collimator of Claim 1, and Coleman et al. further teach wherein the side of the light guide upon which the light extraction feature is located is a side adjacent to the backlight (see at least paragraph [0095]).
Regarding claim 3, Coleman et al. modified by Winston et al. teach the bar collimator of Claim 1, and Coleman et al. further teach wherein the light extraction feature is located on a side of the light guide opposite to a backlight-adjacent side of the light guide (see at least paragraph [0095)).
Regarding claim 4, Coleman et al. modified by Winston et al. teach the bar collimator of Claim 1, and Coleman et al. further teach wherein the light extraction feature comprises a material of a surface of the side of the light guide (see at least paragraph [0095]).
Regarding claim 5, Coleman et al. modified by Winston et al. teach the bar collimator of Claim 1,and Coleman et al. further teach wherein the light extraction feature comprises a diffuser layer (46) affixed to a surface of the side of the light guide (10; see at least figure 17 and paragraph [0086]).
Regarding claim 6, Coleman et al. modified by Winston et al. teach the bar collimator of Claim 1, and Coleman et al. further teach wherein the collimation film comprises a prismatic film configured as a brightness enhancement film (see at least paragraph [0085)).
Regarding claim 7, Coleman et al. modified by Winston et al. teach the bar collimator of Claim 1, and Coleman et al. teach further comprising a reflective layer (22) on a side of the light guide (10) opposite to a backlight-adjacent side of the light guide, the reflective layer being configured to reflect light toward the backlight input (see at least figure 17 and paragraph [0077)).
Regarding claim 8, Coleman et al. modified by Winston et al. teach the bar collimator of Claim 1, and Coleman et al. teach further comprising a polarization recycling film between the light guide and the backlight input, the polarization recycling film being configured to recycle light received from the backlight input and redirect the recycled light back toward the backlight input (see at least figure [0087]).
Regarding claim 9, Coleman et al. modified by Winston et al. teach the bar collimator of Claim 1, and Coleman et al. teach further comprising a light source (14) located at an end of the light guide (10), the light source (14) being configured to provide light to be guided as the guided light by the light guide (see paragraph [0077] and at least figure 17).
Regarding claim 10, Coleman et al. modified by Winston et al. teach the bar collimator of Claim 9, and Coleman et al. further teach wherein the light source comprises a polychromatic light emitting diode configured to provide white light (see at least paragraph [0096] where white LED or LEDs of multiple colors are disclosed).
Regarding claim 11, Coleman et al. modified by Winston et al. teach the bar collimator of Claim 9, and Coleman et al. further teach wherein the light source is a first 
light source (14) and the end at which the first light source is located is a first end of the light guide (10), the bar collimator further comprising a second light source (see at least 
figure 17 where two light sources 14 are shown) located at a second end of the light guide (10), the second end being opposite to the first end (see at least figure 17 and paragraph [0077)).
Regarding claim 12, Coleman et al. modified by Winston et al. teach the bar collimator of Claim 1, and Coleman et al. teach further comprising a light-coupling 
reflector (22) layer adjacent to a guiding surface of the light guide (10) of the bar collimator (see at least paragraph |0077] and figure 17)
Regarding claim 13, Coleman et al. modified by Winston et al. teach the bar collimator of Claim 1,and Winston et al. further teach wherein the collimated light is   
configured to be uniform along a length of the input of the backlight (see at least figure  6A). It would have been obvious to one having ordinary skill in the art at the time 
the invention was filed to modify Coleman to collimate light as taught by Winston et al. in order to prove a collimating effect for input light which provides brighter or more uniform output light (see col 16, lines 27-30 of Winston et al.).
Regarding claim 14, Coleman et al. modified by Winston et al. teach a multiview backlight comprising the bar collimator of Claim 1, and Winston et al. further teaches the multiview backlight further comprising:
a backlight light guide (10) configured to receive the collimated light from the bar collimator at the input of the backlight and to guide the received collimated light as guided collimated light; and
a plurality of multibeam elements spaced apart from one another along a length of the backlight light guide, a multibeam element of the plurality of multibeam elements being configured to scatter out from the backlight light guide a portion of the guided
collimated light as emitted light comprising a plurality of directional light beams having different principal angular directions from one another (see 38 in at least figure 2G), 
wherein the different principal angular directions of the plurality of directional light beams of the emitted light correspond to respective different view directions of a multiview display (see at least figure 2G).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the bar collimator of Coleman et al. to include a Multiview 
backlight as taught by Winston et al. in order to prove a collimating effect for input light which provides brighter or more uniform output light (see col 16, lines 27-30 of Winston et al.). 
Regarding claim 15, Coleman et al. teach a backlight system (see paragraph [0050]), comprising:
a bar collimator comprising:
a light source (14; see at least figure 17) configured to provide light;
a light guide (10; see at least figure 17) configured to guide light received from the light source (10) as guided light, the light source being at an end of the light guide (10; see at least figure 17); and
a plurality of light extraction features (32; see at least figure 17) configured to scatter a portion of the guided light out of the light guide (10) as extracted light, the plurality of light extraction features is located along a side of the light guide (10; see paragraphs [0083] and [0085)).
Coleman et al. do not explicitly teach a backlight configured to receive the extracted light as collimated light having a collimation factor, the bar collimator being adjacent to an input end of the backlight, wherein the received collimated light is configured to illuminate the backlight.
Winston et al. teach a multilayer luminaire device comprising a faceted layer (74) which provides a collimating effect for input light (78).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the bar collimator of Coleman et al. to include a collimation film between the light guide and the backlight input as taught by Winston et al. in order to prove a collimating effect for input light which provides brighter or more uniform output light (see col 16, lines 27-30 of Winston et al.)..
Regarding claim 16, Coleman et al. modified by Winston et al. teach the backlight system of Claim 15, and Coleman et al. further teach wherein the plurality of light extraction features of the bar collimator is located on a backlight-adjacent side of the light guide (10) of the bar collimator (see paragraph [0095] where asymmetric scattering regions are disclosed).
Regarding claim 17, Coleman et al. further teach the backlight system wherein the bar collimator further comprises another light source at another end of the light guide of the bar collimator, wherein the other light source is configured to provide additional light to increase an intensity and illumination uniformity of the guided light within the light guide of the bar collimator (see two light sources 14 in at least figure 17; paragraph [0077]).
Regarding claim 18, Coleman et al. modified by Winston et al. teaches the backlight system of Claim 15, and Coleman et al. further teaches wherein the bar collimator further comprises a reflective layer (22) on a side of the light guide (10) of the bar collimator opposite to a side of the bar collimator light guide that is adjacent to the backlight, the reflective layer being configured to reflect light toward the backlight input end (see paragraph [0077] and at least figure 17).
Regarding claim 19, Coleman et al. modified Winston et al. by teaches the backlight system of Claim 15, and Coleman et al. teach further comprising another bar collimator adjacent to a distal input end of the backlight opposite to the backlight input end, the other bar collimator at the distal input end being configured to further illuminate the backlight with collimated light (see collimating films 40 and 42).
Regarding claim 20, Coleman et al. modified by Winston et al. teach the backlight system of Claim 15, and Coleman et al. teach further comprising one or both of a collimation film and a polarization recycling layer between the light guide of the bar collimator and the input end of the backlight, the collimation film being configured to collimate the extracted light (see at least paragraph [0087]).
Regarding claim 21, Coleman et al. modified by Winston et al. teach the backlight system of claim 15, and Winston et al. further teaches wherein the backlight is a multiview backlight comprising:
a backlight light guide (10, figure 2G) configured to guide as guided collimated light the collimated light received from the bar collimator; and
a plurality of multibeam elements (38; see at least figure 2G) spaced apart from one another along a length of the backlight light guide, a multibeam element of the 
plurality of multibeam elements being configured to scatter out from the backlight light guide a portion of the guided collimated light as emitted light comprising a plurality of 
directional light beams having different principal angular directions corresponding to respective different view directions of a multiview display (see column 6, lines 1-10),
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the bar collimator of Coleman et al. to include a multiview backlight as taught by Winston et al. in order to prove a collimating effect for input light 
which provides brighter or more uniform output light (see col 16, lines 27-30 of Winston et al.).
Regarding claim 22, Coleman et al. teach a method of collimating light, the method comprising:
guiding light in a light guide (10) as guided light, the light being received from a light source (14) at an end of the light guide (see at least figure 17);
scattering a portion (see at least figure 17) of the guided light from the light guide using a light extraction feature (32, 34; see at least figure 17) on a side of the light guide (10) to provide extracted light, the extracted light being directed toward an input of a backlight.
Coleman et al. do not explicitly teach collimating the extracted light using a collimation film to provide collimated light, the collimation film being located between the light guide and the backlight, wherein the collimated light is received by and illuminates the backlight, and wherein the collimated light has an extent corresponding to a length of an input of the backlight.
Winston et al. teach a multilayer luminaire device comprising a faceted layer (74) which provides a collimating effect for input light (78).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the bar collimator of Coleman et al. to include a collimation film between the light guide and the backlight input as taught by Winston et al. in order to prove a collimating effect for input light which provides brighter or more uniform output light (see col 16, lines 27-30 of Winston et al.)..
Regarding claim 23, Coleman et al. further teach the method of collimating light wherein the side of the light guide upon which the light extraction feature is located is a side adjacent to the backlight (see at least figure 17 and paragraph [0095)).
Regarding claim 24, Coleman et al. further teach the method of collimating light further comprising reflecting light that is scattered in a direction away from backlight using a reflective layer (22) on a side of the light guide (10; see at least figure 17) opposite to a backlight-adjacent side of the light guide (10), the reflective layer reflecting the light toward the backlight input (see figure 17).
Regarding claim 25, Coleman et al. modified by teach the method of collimating light of Claim 22, and Winston et al. teach further comprising:
guiding the collimated light in a backlight light guide of the backlight, the collimated light being received by the backlight light guide at the backlight input (see 10 in at least figure 2G); and
providing emitted light comprising a plurality of directional light beams by scattering out a portion of the guided collimated light using a multibeam element of the backlight, the plurality of directional light beams having different principal angular directions corresponding to respective different view directions of a multiview display, wherein the backlight is a multiview backlight (see 38 in at least figure 2G).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the bar collimator of Coleman et al. to include a Multiview 
backlight as taught by Winston et al. as an alternative design choice to achieve a desired illumination output and in order to prove a collimating effect for input light which provides brighter or more uniform output light (see col 16, lines 27-30 of Winston et al.). 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-25 have been considered but are moot because the new ground of rejection after consideration of applicant’s arguments.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA MCMILLAN APENTENG whose telephone number is (571)272-5510. The examiner can normally be reached Monday-Friday 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.A/Examiner, Art Unit 2875          

/ANDREW J COUGHLIN/Primary Examiner, Art Unit 2875